Citation Nr: 1209716	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-19 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for spondylosis of the lumbar spine with L5 fracture, L4 herniated nucleus pulposus (HNP), L3 HNP effective June 1, 2009, to include the issue of whether the reduction to a 10 percent evaluation was proper.

2.  Entitlement to Dependents' Educational Assistance (DEA) pursuant to 38 U.S.C. Chapter 35.

3.  Entitlement to rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to July 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In a December 2007 rating decision, the RO denied an increased rating for a right shoulder disability; denied entitlement to DEA under 38 U.S.C. Chapter 35; and proposed to reduce the evaluation of the Veteran's service-connected low back disability from 60 percent to 10 percent.  The Veteran perfected an appeal from this decision.  

In a March 2009, the RO reduced the evaluation of the Veteran's service-connected low back disability from 60 percent to 10 percent, effective June 1, 2009.  The Veteran has also perfected an appeal from this decision.  

The Veteran testified before the undersigned a hearing held in November 2011.  A transcript of that hearing is of record.  In December 2011, the Veteran submitted additional evidence directly to the Board and waived her right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2011). 

In this decision, the Board has restored a 60 percent evaluation for the Veteran's low back disability, effective as of June 1, 2009 -the reduction of which was initiated from her February 2005 claim for an increased rating.  The Board's restoration of the 60 percent evaluation does not represent the maximum rating available for the condition, and the Veteran has not otherwise indicated that she is satisfied with the current 60 percent evaluation.  See AB v. Brown, 6 Vet. App. 35(1993).  However, the issue of an increased rating, as opposed to whether a reduction was proper, has not been certified to the Board.  Thus, the issue of entitlement to a rating in excess of 60 percent for the low back disability is referred to the Agency of Original Jurisdiction for appropriate action. 

The issue of entitlement to a rating in excess of 20 percent for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In a November 1999 rating decision, the RO granted service connection for a low back disability and assigned an initial 60 percent rating, effective July 7, 1999, under the criteria then in effect for rating intervertebral disc syndrome (IVDS) under former Diagnostic Code 5285-5293.

2.  Effective September 23, 2002 and September 26, 2003, VA revised the criteria for evaluating disorders of the spine, including IVDS.

3.  In a March 2009 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected low back disability to 10 percent disabling, effective June 1, 2009, under the current criteria set forth in Diagnostic Codes (DCs) 5237-5243.

4.  In the March 2009 rating decision, the RO applied new criteria not previously used in making a reduction.

5.  The Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) since July 7, 1999, based on service-connected disabilities and impairment from these service-connected disabilities are reasonably certain to continue throughout her life.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision reducing the Veteran's rating for her service-connected low back disability from 60 percent to 10 percent, without compliance with the requirements set forth in 38 U.S.C.A. § 1155 (West 2002) renders the reduction void ab initio.  

2.  The criteria for basic eligibility for DEA under 38 U.S.C. Chapter 35 are met. 38 U.S.C.A. §§ 3500, 3501(a)(1)(B) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores a 60 percent rating for the Veteran's low back disability and grants entitlement to DEA under 38 U.S.C. Chapter 35, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

I. Restoration of Rating

In a November 1999 rating decision, the RO granted service connection for a low back disability with left foot drop and assigned an initial 60 percent rating, pursuant to DCs 5285-5293, effective July 7, 1999.  

The schedular criteria for rating spine disabilities have recently been amended twice.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran filed a claim for an increased rating for her service-connected low back disability in February 2005.  She underwent a VA examination in May 2005, which revealed symptoms of pain and muscle spasms, but no foot drop or radicular symptoms, and ranges of motion that included 60 degrees of forward flexion, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  Based on this medical evidence, the RO notified the Veteran in July 2005 that it proposed to reduce her rating for the low back disability from 60 percent to 20 percent.  A copy of the rating decision included discussion of the revised criteria of DCs 5237 and 5243 that became effective September 26, 2003.  In a March 2006 rating decision, however, the RO continued the 60 percent disability evaluation.

The Veteran was subsequently afforded a VA examination in November 2007.  The examination revealed mild pain, minimal neurologic findings, and ranges of motion that included 90 degrees of forward flexion with pain from 60 degrees; and extension, bilateral lateral bending, and lateral rotation to 30 degrees with pain from 20 degrees.  Thereafter, in December 2007, the RO notified the Veteran that it proposed to reduce her rating for the low back disability from 60 percent to 10 percent.  A copy of the rating decision included discussion of the criteria for a 40 percent evaluation under the revised criteria of DCs 5237 and 5243 that became effective September 26, 2003.

In a March 2009 rating decision, the RO reduced the Veteran's low back disability evaluation to 10 percent disabling, effective June 1, 2009, under the current criteria set forth in DC 5243.  A copy of the rating decision included discussion of the revised criteria of DCs 5237 and 5243 that became effective September 26, 2003.

The RO's application of new criteria to reduce the Veteran's evaluation from 60 percent disabling to 10 percent disabling, using the new criteria set forth in DCs 5237 and 5243, is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.

As the RO improperly reduced the evaluation based on the new regulations for rating the low back disability instead of the regulations in effect at the time of previously determined disability evaluation (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  The 60 percent rating is restored effective the date of the reduction, i.e., June 1, 2009.

II. DEA assistance pursuant to 38 U.S.C. Chapter 35

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a Veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a Veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2011).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

The Veteran maintains argues that the evaluations for her service-connected low back, right shoulder, cervical spine, and PTSD disabilities are severely disabling and unlikely to improve and thus, should be rated as permanent and total.  

The record reflects that the Veteran suffers from chronic impairment and significant pain related to her service-connected right shoulder and low back disabilities.  A May 2005 VA psychiatric examination report shows that an examiner determined that while the Veteran was psychiatrically able to work despite her service-connected PTSD, she may be prevented from doing so due to her physical conditions and history of injuries and the physical conditions and history of injuries impacted her full recovery with regard to her mood symptoms.  X-rays of the lumbar spine in November 2007 showed an increase in the Veteran's degenerative disc and facet disease.  In a January 2008 VA treatment record, the Veteran's treating orthopedic surgeon indicated that the Veteran's degenerative cervical disc disease, degenerative lumbar disc disease with intermittent left sciatica, and adhesive capsulitis in the right shoulder are degenerative and are not expected to experience any significant improvement.

The Veteran has also submitted several lay statements from witnesses who attest to her chronic and severe pain and significant impairment as a result of her service-connected disabilities, the right shoulder and low back disabilities in particular.  For instance, in an August 2005 letter, B. B., the Veteran's sister and a certified personal trainer, discussed the pain and difficulty the Veteran experiences due to her back condition.  B. B. further stated that the Veteran, like many of her clients with similar injuries, will never able to return to participating in physical sports or previous employment due to the pain and physical limitations.  In a January 2008 letter, the Veteran's friend N. M. reported that she has witnessed the Veteran's pain change her life.  N. M. reported that the Veteran and her daughter had moved in with her nearly two years ago because the Veteran was no longer able to care for her home, herself, and her daughter on a daily basis and requires N. M.'s daily assistance.

Review of the record reflects that the Veteran has been in receipt of TDIU since July 7, 1999, based on her service-connected disabilities.  Her combined rating was 80 percent from July 7, 1999; 90 percent from October 26, 2001; and 90 percent from June 6, 2009.  It is noted, however, that as the Board has restored the Veteran's 60 percent rating for her service-connected low back disability effective June 6, 2009- the Veteran's combined rating is effectively restored to 90 percent from October 26, 2001.  The Board further finds that the Veteran's impairment from her service-connected disabilities is reasonably certain to continue throughout her life.  Therefore, resolving doubt in the Veteran's favor, basic eligibility for Chapter 35 DEA benefits is established.   


ORDER

Subject to the law and regulations governing payment of monetary benefits, restoration of a 60 percent evaluation for the service-connected low back disability, effective June 1, 2009, is granted.

Subject to the law and regulations governing payment of monetary benefits, entitlement to Chapter 35 DEA benefits is granted.

REMAND

Also before the Board is the Veteran's claim for a higher rating for her service-connected right shoulder disability.  At the November 2011 Board hearing, the Veteran specifically testified that her right shoulder disability had worsened since the last examination.  The Board notes that the last examination of the Veteran's right shoulder was in November 2007, more than four years ago.  In light of the state of the record, the Board finds that the claim should be remanded for an examination to assess the current degree of disability of the right shoulder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also at the hearing, the Veteran indicated that additional treatment was received from the Orlando VA Medical Center (VAMC).  The most recent VA treatment records are current only as of April 2010 and more recent records are not available for the Board's review via Virtual VA.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran also identified private treatment from a chiropractor, acupuncturist, and Chinese medicine specialist.  Treatment records from these individuals/facilities should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all outstanding private treatment records related to her right shoulder disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from April 2010 to the present and associate these records with the claims file.  

2.  Notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of her right shoulder symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to her right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all right shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder, i.e., her pain-free range of motion.  

The examiner must also identify any associated neurologic pathology and describe the nerve(s) affected, or seemingly affected.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

4.  Then readjudicate the appeal.  The Veteran and her representative must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


